DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Examiner notes the “means for securing the clips” in the final line of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 appears to be missing the claim dependency information after the term “claim” in line 1.  The claim will be interpreted to depend from claim 1 for examination purposes.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 13-14, applicant recites the phrase “whereby both clips are positioned at spaced location the clips externally of the structure”.  It is unclear what this limitation is reciting.  For examination purposes, this section will be interpreted as “whereby both clips are positioned at spaced locations 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (2018/0214270) in view of Tkebuchava (2015/0290428).
Regarding claim 1, Subramanian et al. disclose an apparatus (600; see at least figure 61A) capable of endoluminally occluding at least a portion of a hollow mammalian anatomical structure having opposing walls, the walls each having an inner surface and an outer surface, the apparatus comprising: a catheter (610; see at least figure 61B) having proximal (to the left in figure 61B) and distal (to the right in figure 61B) ends and advanceable through a natural body lumen to the hollow anatomical structure, the catheter having two catheter openings (see the unlabeled openings at the end of catheter 610 in figure 61B) open at the distal region of the catheter, each opening containing a needle (628; see paragraph [0279]) having an outlet (630; see paragraph [0289] and figure 62), each needle containing an occlusion clip (612), each clip being configurable from a low-profile configuration containable within the needle to a deployed, larger-profile configuration when released from the needle (see paragraph [0283]); the needles being extendable from the distal ends of their catheter lumens (see paragraph [0284])  to pierce opposing walls of the anatomical structure and locate the needle outlets exteriorly of the anatomical structure (see paragraph [0289]); a clip pusher (656; see figure 64B) associated with each occlusion clip and movable within its associated needle to push the clips out of the needle outlets while the distal tips of the needles are located exteriorly of the walls of the anatomical structure, thereby deploying the clips on opposite sides of the anatomical structure (see paragraphs [0296]-[0298]); at least one cord (654; see figure 62) connecting the clips (see paragraph [0298]) and being manipulable to draw the clips toward each other after the clips have been released from the needles to clamp the opposing walls of the anatomical structure between the clips (see figure 65A and paragraph [0300]); and means for securing (620; 
Regarding claim 4, in the combination outlined above, Subramanian et al. further discloses each clip has a separate cord (see figure 64D and paragraph [0301]), each cord having a head end and a tail, and wherein the means for securing the clips in their tissue-clamping configuration comprises a self-securing cord-lock member, the tails of the cords passing through the cord lock, the cords and cord lock being constructed to permit the cords to move through the cord lock only in a direction that draws the clips toward each other (see figures 65A to 65E).
Regarding claim 11, in the combination outlined above, Tkebuchava teaches the needles are oriented in the catheter in a diverging orientation (see figure 6A as the needles exit the catheter).
Regarding claim 12, in the combination outlined above, Tkebuchava teaches the needles are oriented in the catheter in parallel (see figure 6A before needles exit the catheter).
Regarding claim 13, in the combination outlined above, Subramanian et al. further discloses the distal end of the catheter is steerable (see paragraph [0284]).
Claims 2, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (2018/0214270) in view of Tkebuchava (2015/0290428) as applied to claim 1 above, and further in view of Miller et al. (2018/0021044).  
Regarding claim 2, the combination of Subramanian et al. and Tkebuchava discloses the apparatus substantially as described above with respect to claim 1, but fails to disclose each clip expands from its low profile to its enlarged profile after release from the needles.  Attention is drawn to Miller et al., who teach it is known to have clips deployed from needles that expand to their enlarged profile when released from the needle (see at least figure 1 and paragraphs [0014] and [0024]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the clips of the combination of Subramanian et al. and Tkebuchava expand from their low profile to enlarged profile after release from the needles per the teachings of Miller et al. in order to allow for quicker and more secure attachment of the clips to tissue during occlusion.
Regarding claim 3, in the combination outlined above, Miller et al. further teaches the clips are self-expandable upon release from the needles (see at least the abstract).
Regarding claim 6, in the combination outlined above, Miller et al. further teaches each of the clips comprises a tubular body and a plurality of legs extending from the tubular body (see figures 2-5 and paragraph [0062]), the legs being resiliently self-expandable from the low-profile configuration to an expandable configuration in which the legs extend more radially outward from the tubular body.
Regarding claim 8, in the combination outlined above, Miller et al. further teaches the clips being configured so that, when the clips are brought together in the absence of tissue, the legs of the clips are interdigitated (see figure 54 and paragraph [0088]).
Regarding claim 9, in the combination outlined above, Miller et al. further teaches the legs of the clips having sufficient stiffness so that when tissue is clamped between the clips, the tissue will be constrained in a serpentine configuration (see the abstract).
Allowable Subject Matter
Claims 5, 7, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan J. Severson/Primary Examiner, Art Unit 3771